324 F.2d 502
A. L. GALLEY, Plaintiff-Appellant,v.The PENNSYLVANIA RAILROAD COMPANY, Defendant-Appellee.
No. 107.
Docket 28381.
United States Court of Appeals Second Circuit.
Argued October 28, 1963.
Decided November 21, 1963.

Appeal from the United States District Court for the Southern District of New York, Dudley B. Bonsal, Judge, granting summary judgment for defendant. Affirmed.
William McKelvey, New York City, for appellant.
Conboy, Hewitt, O'Brien & Boardman, New York City, for appellee; James S. Rowen, New York City, of counsel.
Before SWAN, CLARK and MARSHALL, Circuit Judges.
PER CURIAM.


1
This is an action for wrongful discharge from employment. Federal jurisdiction rests on diversity of citizenship. The facts are stated in detail in Judge Bonsal's opinion, reported in D.C., 220 F.Supp. 190. By way of introduction to the issue presented by the plaintiff's appeal it will suffice to say that plaintiff was a member of a union which had a collective bargaining agreement with the Railroad; that he caused the union to initiate proceedings pursuant to such agreement but instead of appealing to the System Board of Adjustment as required by the agreement, he brought action in the District Court. Judge Bonsal decided as a matter of law that he was precluded from doing so. Relevant authorities were cited. We have nothing to add to his opinion except a decision of this court subsequently handed down which gives additional support for his conclusion. Satterfield v. The Pennsylvania Railroad Company, 323 F.2d 783 (2 Cir. 1963).


2
Judgment affirmed on opinion below.